Order filed May 1, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00241-CR
                               NO. 14-14-00242-CR
                                   ____________

                           GRISELDA AZA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1366175 & 1366176


                           ABATEMENT ORDER

      Appellant entered guilty pleas, without an agreed recommendation on
punishment, to two charges of intoxication manslaughter. After a pre-sentence
investigation, the trial court sentenced appellant in each case on February 21, 2014,
to confinement for fifteen years in the Institutional Division of the Texas
Department of Criminal Justice, with the sentences to be served concurrently.
Appellant filed a timely notice of appeal in each case. According to information
provided to this court, appellant is not represented by counsel in this appeal.

      The clerk’s records in these appeals were filed April 23, 2014. The records
contain the trial court’s signed certifications of the defendant’s right to appeal in
which the court certified that the defendant had waived the right to appeal. See
Tex. R. App. P. 25.2(d). The records do not contain valid waivers of the right to
appeal, however. Non-negotiated waivers of the right to appeal are valid only if the
defendant waived the right of appeal knowing with certainty the punishment that
would be assessed. Monreal v. State, 99 S.W.3d 615, 621 (Tex. Crim. App. 2003).
Because there were no plea bargains in these cases, any waivers made before
sentencing could not have been made with certain knowledge of the punishment
that would be assessed. See Ex parte DeLaney, 207 S.W.3d 794, 796-97 (Tex.
Crim. App. 2006). Accordingly, we issue the following order:

      We ORDER the appeals abated for the trial court to determine whether the
appellant signed valid waivers of the right to appeal after being provided with
certain knowledge of the punishment assessed. If such waivers were signed, the
trial court shall see that a supplemental clerk’s record containing the signed waiver
is filed in each case. If the court finds that no valid waivers of the right to appeal
were signed, the court shall sign corrected certifications of the defendant’s right to
appeal and see that that a supplemental clerk’s record containing the new
certification is filed in each case. See Tex. R. App. P. 25.2(f). If the court
determines that appellant has the right to appeal, the court shall determine whether
appellant is indigent and entitled to appointment of counsel and the preparation of
the reporter’s record without advance payment of costs. The court shall see that a
supplemental clerk’s record containing any order appointing counsel for appellant
is filed in each case. These supplemental records shall be filed with the clerk of
this court on or before May 23, 2014.
      The appeals are abated, treated as closed cases, and removed from this
court’s active docket. The appeals will be reinstated on this court’s active docket
when the supplemental clerk’s records are filed in this court. The court will also
consider an appropriate motion to reinstate the appeals filed by either party, or the
court may reinstate the appeals on its own motion.

                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.